c-.




               TEIIEATTOECNRY              GENERAL

                           o>F    TEXAS




                          December 13,    1966



      Honorable Burton Burks, Sr.           Opinion No. C-790
      County Attorney
      Hood County                           Re:   Whether the counties
      Granbury, Texas                             located within the
                                                  Kickapoo Watershed have
                                                  the authority to pay for
                                                  the maintenance cost of
                                                  dams erected in the water-
                                                  shed under the particular
      Dear Mr. Burks:                             facts stated.
                You have requested the opinion of this office regarding
      the matter stated above. In this connection, a portion of your
      letter of request is quoted herewith:
                "The Kickapoo Watershed Project involves
           portions of Erath, Hood, Palo Pinto and Parker
           Counties. It has been approved by the Texas
           Soil Conservation Board. Further progress is
           being delayed because the Commissioners Court
           of Parker County is unwilling to underwrite
           any maintenance expense of the dams in that
           county. The other counties are willing to do
           this insofar as their respective counties are
           concerned, and also to share in the Parker
           County m$lntenance costs, if this can be done
           legally.
                In the consideration of your request, it is necessary
      that we set forth Article llOqk, Vernon's Civil Statutes, in
      pertinent part:
               'Section 1. All counties, cities, water
          control and improvement districts, drainage
          districts and other political subdivisions in
          the State of Texas are authorized to enter into
          contracts with soil conservation districts Par
          the joint acquisition of right-of-ways or joint

                                -3792-
                                                          .   .




Hon. Burton Burks, Sr., page 2 (C-790)


    construction or maintenance of dams, flood
    detention structures, canals, drains, levees
    and other improvements for flood control and
    drainage as related to flood control, and for
    making the necessary outlets and maintaining
    them; and providing further that such contracts
    and agreements shall contain such terms, provi-
    sions and details as the governing bodies of
    the respective political subdivisions determine
    to be necessary under all facts and circumstances.
          'Sec. 2. All counties, cities, water con-
     trol and improvement districts, drainage districts
     and other political subdivisions in the State of
     Texas may contribute funds to soil conservation
     districts for construction or maintenance of
     canals, dams, flood detention structures, drains,
     levees and other improvements for flood control
     and drainage as related to flood control and for
     making the necessary outlets and maintaining them
     regardless of whether the title to such properties
     Is vested in the State of Texas, or a soil con-
     servation district, so long as the work to be
     accomplished is for the mutual benefit of the
     donor and the agency or political subdivision
     having title to such pr;perty on which the im-
     provements are located.
           This office has previously ruled~in Attorney General's
Opinion c-26 (1963),  that the expenditure of county permanent
improvement funds, as authorized by Article 1109k, Vernon's Civil
Statutes, is constitutional. Further, there is no constitutional
prohibition against the payment of expenses incidental to the
construction and maintenance of permanent improvements out of
the county permanent improvement fund. Article llOqk, Vernon's
Civil Statutes, does not require the participation of any county
or other specified political subdivision, nor does it require
that those acting pursuant to this Article contribute in any
particular proportion or amount. The statute merely permits all
counties and other political subdivisions to contract for parti-
cipation in the operation of a district, with the financial con-
tribution of each county being a matter of contract by the com-
missioners court and the officers of the district. The purpose
of county participation is to obtain for the residents of the
county the benefits afforded by the operations of the district.
The precise amount of contribution that is made by an individual
county is a matter within the sound discretion of the commissioners
court of the particular county. For this reason, it is the opinion
of this office that the unwillingness of Parker County to underwrite
                        -3793-
Hon. Burton Burks, Sr., page 3 (C-790)


any maintenance expense for the structures in question has no
bearing upon the legal capacity of the remaining counties to
contribute to the district for construction or maintenance of
flood control and drainage as related to flood control.

                     SUMMARY
          The amount contributed to a soil conservation
     district by a county pursuant to Article 1109k,
     Vernon's
     - .      Civil_Statutes,
                       _    -.for- flood control and
     arainage as relateo to flood control is a matter
     within the sound discretion of the commissioners
     court of the contributing county, Such contribu-
     tion is not dependent upon the extent of the
     participation of other counties.
                             Very truly yours,
                             WAGGONER CARR
                             Attorney General



                             Byz~&ck@
                                  Assistant'
MLQ:mh:mkh
APPROVED:
OPINION COMMITTEE
W. 0. Shultz, Chairman
John Reeves
Pat Bailey
Paul Phy
John Fainter
APPROVED FOR THE ATTORNEY GENERAL
BY: T. B. Wright




                         -3794-